UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8304


DAVID BRIGHT,

                  Plaintiff - Appellant,

             v.

PAUL O’FLAHERTY, Assistant Commissioner; R. MOATS, Case
Manager; N. ROUSE, Warden; STEWART NATHAN; DAVID P. KENNEDY;
MICHAEL O. DOYLE; GARY D. MAYNARD; J. MICHAEL STOUFFER,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, District Judge. (1:08-
cv-00699-RWT)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Bright, Appellant Pro Se. Phillip M. Pickus, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Bright     appeals      the     district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                              We

have     reviewed       the     record   and     find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Bright      v.    O’Flaherty,      No.    1:08-cv-00699-RWT      (D.     Md.

Oct. 16, 2008).         We further deny Bright’s motions to remand and

to appoint counsel.             We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented       in   the

materials      before     the    court   and    argument      would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                          2